stevens, J.
(dissenting).
I concur fully in all the court has said as to the measure of damages, hut with due consideration and respect for the views of my associates I am unable to see upon what legal basis liability of the master can be predicated. As I understand the -record, liability in this case gets back at last and must be predicated upon the. alleged negligence of the master in attaching a guy wire to a large pin oak tree and in placng or permitting the deceased to chop fire wood under the spreading branches of this large green tree. It affirmatively appears that the pin oak tree upon which so much aspersion has been past in this proceeding was a perfectly green or live tree eighteen inches through and sixty, inches in circumference eighteen inches above the ground, and bore every appearance of being a perfectly sound and strong tree. It is true that some of the witnesses assert that a pin oak ■tree has no tap root, and the main grievance in this case is about the action of the defendant in not giving due significance to a bit of scientific knowledge that a pin oak tree does not usually have a large tap root. In my judgment the narrow «question of fact of whether a pin oak tree does or does not have a tap root is not the controlling consideration. Under all the law of negligence the master is only required to exercise reasonable care in furnishing the servant a reasonably safe place in which to work. The log skidder was not being used for the purpose of pulling down the pin oak tree in question, and the cable employed in dragging! the logs from the *900woods toward the skidder was on the opposite side, aiid the pin oak tree was simply used to steady or make safe on the track the cars upon which was stationed and in operation the skidder machinery. The foreman and servants of the defendant at no time admitted that the guy wire had ever pulled down a pin oak tree. This unfortunate tragedy appears to have been an unforeseen accident. Neither the foreman nor any one connected with the operations had the slightest intimation that such an accident would happen. I dare say that, if the defendant were to take its machinery and employees and repair to any portion of the forest and attempt to reproduce the tragedy exactly as it happened in this case, they would be unable to do so. No accident of this kind had ever happened, and none such is reported in the law books. Learned counsel on both sides have utterly failed to cite a single case in any wise similar to the case at bar. This is persuasive to my mind' that the master could not anticipate and guard against the injury here complained of. To apply the safe place to work doctrine in this case is to my mind- illogical. It amounts to a declaration that when Alexander, the deceased, was put to chopping wood under the spreading branches of a large green oak tree, he was directed to a place of danger. The expression “as strong as an oak” has gone into the literature of the nations. Here was a tree that had stood the storms for many years Amos in describing the Amorite the destruction which the Lord had visted upon him said:
His “height was like the height of the cedars, and he was strong as the oaks; yet I destroyed his fruit from above, and his roots from beneath. ” Amos, 2: 91.
There is a further construction as to liability. The absence of a tap root was not a visible fact to the master or to master ’s foreman. ’ The bald1 fact that the oak had no tap root in my judgment is not-sufficient to characterize it as an unsafe tree, and furthermore, there were *901other trees and stumps near by to which the foreman might have attached the guy wires, and, if there was mere negligence in the 'mere detail of selection a tree, it was a detail that must in the nature of things be left to the best judgment of some employee and over which the supervision of the master could not very well be exerted. It is necessary to go to the extent of holding that this was a nondelegable duty. This, in my judgment, is carrying damage suit law into the field of uncertainty and conjecture, especially in the shifting scenes of felling trees and dragging out logs in the forest. The work is inherently dangerous. It has been my fortune to' observe logging operations all my life, and it occurs to me that logging, whether by hand or1 by machinery, is inherently dangerous and hazardous. There are accidents which the genius of man has thus far failed to guard against. Mr. Labbatt says that the master “is not bound to supervise the mere executive details of the work to be done by his servants” (volume 4, p. 45421), and he cannot be held liable for injuries caused by the manner in which the servants use those instrumentalities for the performance of their work (pags 4551).
There is not material negligence in this case in the' method of handling the skidder., Some complaint is made of the fact that the skidder foreman, made three pulls at the log that became fouled. He was simply doing exactly what his machinery was made and installed for. Unfortunate and deplorable as the tragedy in this case certainly was, to enforce liability on the ground of any alleged negligence is to make of the master in this case an absolute insurer of the employee’s safety — an exaction that has never been made by the law of the land.
Cook, J., concurs in this dissent.